Title: From Benjamin Franklin to Richard Jackson, 6 December 1762
From: Franklin, Benjamin
To: Jackson, Richard



Dear Sir,
Philada. Dec. 6. 1762
I have already wrote to you via New York, but hear my Letter did not reach the Pacquet; so this may come first to hand. I arrived the 1st. of November, after a long but pleasant Passage, having in general fair Winds and good Weather; but being in a Convoy could sail no faster than the slowest. I had the Happiness to find my little Family well, and my Friends as hearty and more numberous than ever, notwithstanding Dr. Smith’s Reports to the contrary. I had been unanimously chosen a Representative for the City at the October Election; but the House had met and was adjourn’d before I arriv’d. They omitted the Nomination of an Agent, usual at the first Meeting, that they might, as the Speaker tells me, have my Advice in the Choice. They meet again in January, after which I shall write to you farther.
I would give you some Account of Madeira, where we stopt three Days, but that I suspect you know it better than I do. I shall only mention that it produces not only the Fruits of the hot Countries, as Oranges, Lemons, Plantains, Bananas, &c. but those of the cold also, as Apples, Pears and Peaches in great Perfection. The Mountains are excessively high, and rise suddenly from the Town, which affords the Inhabitants a singular Conveniency, that of getting soon out of its Heat after they have done their Business, and of ascending to what Climate or Degree of Coolness they are pleased to chuse, the Sides of the Mountains being fill’d with their Country Boxes at different Heights. They pretend to have ninety Thousand Souls on the Island, but I did not hear of any actual Numeration, and I suppose that the Account is exaggerated. They raise Wheat enough for their Consumption one Third Part of the Year; and I was told, that the Husbandry of Corn increases, and that of the Vine diminishes among them, from the Opinion of greater, more certain and more speedy Profit.
My Friend Mr. Hughes has given me the enclos’d Memorandum. I apprehend the Barker mention’d was one Dr. Barker now deceas’d, a Man of Character for universal Knowledge, and a most agreable Companion. I heard when in London that he us’d to talk of Lands he had in America. By Enquiry of Mr. Barclay, who purchas’d Byerly’s Part for Mr. Allen, I understood that Barker’s Heir is an Ensign in the East India Service. I should be glad if you could find Means to make this Purchase for Mr. Hughes.
My best Respects to your good Fa[ther and to your] Sisters and Brother Bridges. I hope [to have fre]quently the Pleasure of hearing that [you are] all well. Please to present my res[pectful Com]pliments also to the Speaker, and all the [good Brothers] of that truly estimable Family; al[so to Mr.] Blackbourn and Mr. Cooper when you [see them.] You procur’d me such a numerous [Acquaintance] it would be endless to name them [particularly,] but I shall always retain a grateful [Sense of] your Friendship and their Civilities. With the greatest Esteem, I [am,] Dear Sir Your oblig’d and [most] obedient humble Servant
B Franklin
P.S. Suffer me to remind you of the useful and necessary Piece you proposed to write, and to beg you would not defer it.
I forwarded your Letters to Connecticut and Boston.


[The Memorandum mention’d in the above Letter was concerning a Tract of Land in the Jerseys formerly belonging jointly to two Persons, Barker and Byerly, both living in England. Byerly’s Part was purchas’d for Mr. Allen: Barker’s remain’d unsold, and Mr. Hughes would purchase it of his Heirs if they can be found. In the Memorandum he nam’d a Sum he was willing to give for it, and another to you for your Trouble in purchasing, but he is out of town, and I have forgot those Sums, and have no Copy of the memorandum.

[P.S. Since the above I have seen Mr. Hughes. The Sum he would give for the Land is £2000 Sterling. What he offer’d for your Trouble was 60 Guineas. Mr. H. thinks some others are now endeavouring to purchase, so requests you would make Enquiry as soon as possible.]

 Addressed: To / Richard Jackson Esqr / Counsellor at Law / Temple / London / Per the Carolina / Capt. Friend
Endorsed: Philad. [?] Decr. 6 1762 Franklin Esqr
